        CASE 0:21-cr-00173-WMW-DTS Doc. 43 Filed 09/10/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


United States of America,                        Case No. 21-cr-173 (WMW/DTS)

       Plaintiff,

v.                                               ORDER

Anton Joseph Lazzaro (1),

      Defendant.


       This matter comes before the Court on Defendant Anton Lazzaro’s Motion to

extend defendant’s disclosure date and subsequent deadlines (Dkt. No. 37). Defendant

requests a 30-day continuance of the pretrial deadlines and hearing based on the need

for additional time to prepare his defense.

       Pursuant to 18 U.S.C. § 3161(h), this Court finds that the ends of justice served by

granting such a continuance outweigh the best interests of the public and defendant in a

speedy trial and such continuance is necessary to provide defendant and his attorney

reasonable time necessary for effective preparation and to make efficient use of the

parties’ resources. Based on all the files, records, and proceedings herein, IT IS HEREBY

ORDERED:

       1.      Defendant’s Motion to extend defendant’s disclosure date and subsequent

deadlines (Dkt. No. 37) is GRANTED. A Statement of Facts signed by defendant must be

filed for any future request for continuance.

       2.      As required by rule 5(f) of the Rules of Criminal Procedure, the United

States is ordered to disclose all exculpatory evidence to the defendant as required by

Brady v. Maryland and its progeny. Failure to do so in a timely manner may result in
           CASE 0:21-cr-00173-WMW-DTS Doc. 43 Filed 09/10/21 Page 2 of 3




    sanctions, including exclusion of evidence, adverse jury instructions, dismissal of

    charges, contempt proceedings, disciplinary action, or sanctions by the Court.

         3.     Defendant must make all disclosures required by Fed. R. Crim. P. 16(b) by

    October 7, 2021. D. Minn. LR 12.1(a)(2).

         4.     Defendant shall file a statement of consent/non-consent to video by

October 14, 2021.

         5.     Defendant shall file a letter by October 14, 2021, if motions are waived.

         6.     All motions in the above-entitled case must be filed and served

consistent with Fed. R. Crim. P. 12(b) and 47 on or before October 14, 2021.1

D. Minn. LR 12.1(c)(1).

         7.     Responses to the motions must be filed by October 28, 2021.

         8.     Any Notice of Intent to Call Witnesses must be filed by October 28, 2021.

D. Minn. LR 12.1(c)(3)(A).

         9.     Any Responsive Notice of Intent to Call Witnesses must be filed by

November 1, 2021. D. Minn. LR 12.1(c)(3)(B).

         10.    The motions shall be heard before Magistrate Judge David T. Schultz on

November 16, 2021, at 1:00 p.m., in Courtroom 9E, U.S. Courthouse, 316 North Robert

Street, St. Paul, unless Defendant consents to a hearing by video conference.

         11.    The period of time from the date of this order through October 14, 2021,

shall be excluded from Speedy Trial Act computations for Defendant.




1 “Before filing a motion under Fed. R. Crim. P. 12(b), the moving party must confer with
the responding party. The parties must attempt in good faith to clarify and narrow the
issues in dispute.” D. Minn. LR 12.1(b).
                                               2
        CASE 0:21-cr-00173-WMW-DTS Doc. 43 Filed 09/10/21 Page 3 of 3




       12.    Counsel must contact the Courtroom Deputy for District Judge Wilhelmina

M. Wright to confirm the new trial date.


Dated: September 10, 2021                      ___s/David T. Schultz_____
                                               DAVID T. SCHULTZ
                                               United States Magistrate Judge




                                           3
